DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/19/2021 has been entered.

The following is a non-final office action in response to communications received 08/19/2021. Claims 1-14, 20 have been cancelled. Claim 15 has been amended. Therefore claims 15-19 are pending and addressed below.

Response to Arguments
Applicant’s arguments filed 06/23/2021 have been fully considered but they are not persuasive. Applicant argues that (1) Nagla does not disclose using encryption technology to record and maintain physical asset specification, parts, bill of material, recommended maintenance, warranty and actual maintenance performed, 2) the combination of Prakash and Nagla does not .


In response to argument 1), Examiner respectfully disagrees. Nagla discloses vehicle warranty information can also be tracked, indicating what coverage remains for what parts of the vehicle…data fields include VIN creation, warranty, packages and accessories added to the vehicle purchase, servicing, accident history, claims, all repair estimates, loan information, etc… the vehicle and transaction information stored on the ledger may be encrypted, compressed, transformed…the legal unit can be configured to generate a smart contract for the vehicle listing, the smart contract including a buyer electronic signature, a seller electronic signature, and transaction terms…see par. 89, 133, 179-180. Therefore Examiner maintains that Nagla does disclose this limitation.

Response to argument 2) is fully considered but is moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (Pub. No. US 2018/0330342) in view of Nagla et al (Pub. No. US 2018/0018723) and in further view of Easlea et al (Pub. No. US 2016/0328411).


As per claim 15, Prakash discloses a method for ensuring integrity of an asset digital representation, wherein said method comprises the steps of: a. registering at least one custodian for performing maintenance and configuration changes to the asset within a software application (…a cryptocurrency system that enables transactions to be performed between entities with digital assets…and may comprise a digital asset service provider computer that can host digital asset accounts associated with individual users…and may be configured to provide a user access to edit digital asset account information through an application operating on the computing device…see par. 24, 42-45); b. providing a public/private key pair to said registered custodian (…a key pair may include a pair of encryption keys, such as public key and a corresponding key…the key pair generated by a digital asset service provider computer associated with the cryptocurrency system…par. 30); c. registering the asset by an initial custodian, said registration including descriptive information of said asset (…the account manager…may be configured to cause the processor to receive and process data (registration information)…to store data within a user profile information, payment account information, bank account information…see par. 65-67, 71); d. the custodian uses the public/private key for replacing parts, performing maintenance or making configuration changes on said asset (…the digital asset account manager may be configured to cause the processor to generate, store and distribute a public and/or private key of a key pair…the key pair may be stored within the digital asset account associated with the digital asset account…once distributed to a user computing device, the private key may be utilized by the user computing device to digitally sign electronic messages…see par. 86, 104). Prakash does not explicitly disclose said method using encryption technology to record and maintain physical asset specification, parts, bill of material, recommended maintenance, warranty and actual maintenance performed. However Nagla discloses said method using encryption technology to record and maintain physical asset specification, parts, bill of material, recommended maintenance, warranty and actual maintenance performed (…the vehicle and transaction information stored on the ledger may be encrypted, compressed, transformed…the legal unit can be configured to generate a smart contract for the vehicle listing, the smart contract including a buyer electronic signature, a seller electronic signature, and transaction terms…see par. 89, 133). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Nagla in Prakash for including the above limitations because one ordinary skill in the art would recognize it would further provide a blockchain platform to maintain and track vehicle records using distributed ledgers or blockchains…see par. 85-86. The combination of Prakash and Nagla does not explicitly disclose generating one or more reports, wherein the report comprises history of custodians of the asset, asset details, warranty history, failure history, maintenance history, and part usage. However Easlea discloses e. generating one or more reports, wherein the report comprises history of custodians of the asset, asset details, warranty history, failure history, maintenance history, and part usage (see par. 26-27). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Easlea in the combination of Prakash and Nagla for including the above limitations because one ordinary skill in the art would recognize it would further provide 


As per claim 16, the combination of Prakash, Nagla and Easlea discloses wherein the encryption technology is block chain technology (Prakash: see par. 46).


As per claim 17, the combination of Prakash, Nagla and Easlea discloses wherein the asset specification comprises at least one of: an year of making, a model number, age, color, asset diagrams, asset images, parts and identity associated with the asset (Nagla: see par. 100). The motivation for claim 17 is the same motivation as in claim 15.


As per claim 18, the combination of Prakash, Nagla and Easlea discloses wherein the maintenance information comprises at least one of: a part added to the asset, part removed from the asset, part replaced, part operated, maintenance history, configuration change, type of maintenance, labor hours, parts used, maintenance performed by and date of maintenance performed (Nagla: see par. 133, 179-180). The motivation for claim 18 is the same motivation as in claim 15.


As per claim 19, the combination of Prakash, Nagla and Easlea discloses wherein a description of the asset comprises at least one of: asset specifications, bill of materials, attributes and configuration information of the asset, custodian maintaining the asset (Nagla: see par. 118, 133). The motivation for claim 19 is the same motivation as in claim 15.


As per claim 20, the combination of Prakash, Nagla and Easlea discloses wherein the report comprises at least one of: history of the custodians of the asset, asset details, warranty history, failure history, maintenance history and part usage history (Easlea: see par. 26-27). The motivation for claim 20 is the same motivation as in claim 15.

	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to data integrity and signature verification.

Walker et al (Pub. No. US 2016/0364787); “System, Apparatus and Method for Multi-Owner Transfer of Ownership of a Device”;
-Teaches a cryptographically protected object known as a device title, the title is data structure that establishes a device identity and then cryptographically binds the device owners to the title according to the number of times the device ownership state changes…see par. 11-12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436